LOCKWOOD, Chief Justice.
Appellant was convicted of selling narcotics '(marijuana) pursuant to A.R.S. § 36rl002.07 (1961), and was sentenced to a term of not less than six years nor' more than seven years. The appellant has been released on bail pending this appeal.
■ The record shows the pertinent facts to be as follows: On August 23, 1962, two state agents, Roberts and Klomparens, held a rendezvous with undercover agent J. L. Patrick in Winslow, Arizona. On that day Patrick was given ten dollars to purchase marijuana cigarettes from Joe Pacheco, a Winslow resident. Patrick drove to Pacheco’s house and honked his horn. Pacheco came out of the house and walked up to Patrick’s car. A conversation ensued relating to the purchase of the marijuana. The state officers, parked a block away, viewed the transaction through field glasses. They also listened by means of a “Fargo” device. This device consists of a sending unit concealed on Patrick and a receiving unit in the officer’s car.
The arrangement was for Patrick to return to his home and await delivery of the marijuana since appellant did not have any marijuana at his house. Patrick then gave appellant ten dollars for the purchase. Shortly thereafter, a package of marijuana was delivered to Patrick’s house by Danny Apodaca. Apodaca testified Pacheco gave the package to him to deliver to Patrick.
The attorney who represented' the appellant at his trial filed a notice of appeal on May 16, 1963. On July 12, 1963, he made application for the release of the appellant on bail. This was granted. The reporter’s transcript and record on appeal has been on file with this Court since February, 1964. A.formal stipulation extended time to file an opening brief to April 1, 1965. More than thirty days have passed since this latter date and no brief or other pleading has been filed or offered by appellant. Upon motion of the Attorney General this case was submitted for decision upon examination of the record for fundamental error.
*379We have examined the record and transcript of evidence and have found no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964).
Judgment affirmed.
STRUCKMEYER, V. C. J., and BERNSTEIN, UDALL, and McFARLAND, JJ., concur.